Case: 14-13300   Date Filed: 04/24/2015   Page: 1 of 3


                                                      [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 14-13300
                      Non-Argument Calendar
                    ________________________

                 D.C. Docket No. 1:14-cv-20705-UU



GERALD ALEXANDER,

                                                         Plaintiff-Appellant,

                                versus

CRYSTAL A. BRADSHAW,
Property Room Employee,
COLONEL DAVID MCCARTER,
R. DYKES,
Assistant Warden,

                                                      Defendants-Appellees.

                    ________________________

             Appeal from the United States District Court
                 for the Southern District of Florida
                   ________________________

                           (April 24, 2015)
               Case: 14-13300     Date Filed: 04/24/2015    Page: 2 of 3


Before JORDAN, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:

      Gerald Alexander, a prisoner proceeding pro se, appeals the district court’s

dismissal of his 42 U.S.C. § 1983 complaint for failure to state a claim for relief.

On appeal, Alexander argues that the district court should not have dismissed his

complaint without giving him leave to amend to state a constitutional claim.

Alexander asserts that, if given the opportunity to amend the complaint, he would

have been able to establish that the defendants were deliberately indifferent and

violated his Eighth and Fourteenth Amendment rights. We review a district court’s

decision to grant or deny leave to amend for an abuse of discretion. Hollywood

Mobile Estates Ltd. v. Seminole Tribe of Fla., 641 F.3d 1259, 1264 (11th Cir.

2011).

      We have held that, where a more carefully drafted complaint might state a

claim, the plaintiff must be given at least one opportunity to amend the complaint

before the action is dismissed with prejudice. Bank v. Pitt, 928 F.2d 1108, 1112

(11th Cir. 1991), overruled in part by Wagner v. Daewoo Heavy Indus. Am. Corp.,

314 F.3d 541, 542 (11th Cir. 2002) (en banc). Here, however, the district court

dismissed the case without prejudice. Where an action is dismissed without

prejudice, the plaintiff may refile before the expiration of the applicable statute of

limitations. Given that Alexander may refile his case within the statute of


                                           2
              Case: 14-13300     Date Filed: 04/24/2015   Page: 3 of 3


limitations, the Court cannot say the district court abused its discretion by denying

leave to amend and dismissing the case without prejudice.

      AFFIRMED.




                                          3